Case 6:21-cv-00698-PGB-DCI Document 20 Filed 05/21/21 Page 1 of 3 PageID 240




               IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

   LEGACY ENTERTAINMENT
   & ARTS FOUNDATION, INC d/b/a
   LAWYERS MATTER TASK FORCE;
   BLACK LIVES MATTER TAMPA, LLC;
   COMMUNITY EQUITY PROJECT;
   AND LEWANNA GELZER.

               Plaintiffs,


   V.                                             Case No.: 6:21-cv-00698

   RONALD DION DESANTIS, in his official
   capacity as Governor of the State of Florida;
   ASHLEY BROOKE MOODY, in her official
   Capacity as Attorney General of the State of
   Florida; and JOHN WILLIAM MINA, in his
   official capacity as Sheriff of Orange County,
   Florida.

               Defendants.


              NOTICE OF PENDENCY OF OTHER ACTIONS

         In   accordance     with   Local       Rule   1.04(d),   Plaintiffs,   Legacy

   Entertainment & Arts Foundation, Inc., d/b/a Lawyers Matter Task Force,

   Black Lives Matter Tampa, LLC, Community Equity Project, and Lewanna

   Gelzer, by and through their undersigned attorneys, certify that the instant

   action:


                                            1
Case 6:21-cv-00698-PGB-DCI Document 20 Filed 05/21/21 Page 2 of 3 PageID 241




   ___X__ IS          related to a pending or closed civil or criminal case(s)
   previously                      filed in this Court, or any other Federal or
   State court, or                               administrative   agency     as
   indicated below:

   Dream Defenders, et al. v. Gov. DeSantis, et al., Case No.: 4:21-cv-00191,
   Northern District of Florida.



   _______ IS NOT related to any pending or closed civil or criminal case filed
   with                  this Court, or any other Federal or State court, or
   administrative                     agency.

         I further certify that I will serve a copy of this Notice of Pendency of

   Other Actions upon each party no later than fourteen days after appearance of

   the party.

         Respectfully submitted this 21st day of May, 2021.

   s/Aaron Carter Bates___________
   Aaron Carter Bates
   Florida Bar No. 011749
   BATES LAW PLLC
   111 N. Orange Ave., Suite 834
   Orlando, FL 32801
   Phone: (407) 476-0620 ex.1620
   Fax: (407) 627-1293
   abates@fltriallawyers.com


   Camara Williams, Esq.
   Florida Bar No. 0077133
   cwilliams@swtglaw.com
   Divinne Smith, Esq
   Florida Bar No. 0064907



                                         2
Case 6:21-cv-00698-PGB-DCI Document 20 Filed 05/21/21 Page 3 of 3 PageID 242




   dsmith@swtglaw.com
   SMITH & WILLIAMS TRIAL GROUP PLLC
   2295 South Hiawassee Road, Suite 318
   Orlando, Florida 32835
   Telephone: 888-798-4529
   Mobile: 407-719-0619
   Facsimile: 321/221.7633

   Counsel for Plaintiffs




                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of May, 2021 I
   electronically filed the foregoing with the Clerk of the Court by using the
   CM/ECF system which will send notice of electronic filing to all parties or in
   some other authorized manner for those counsel or parties who are not
   authorized to receive notices electronically.


                                    s/Aaron C. Bates____________________
                                          Aaron C. Bates, Esq.




                                          3
